—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Kutner, J.), dated March 25, 1997, as granted the motion by *765the defendant Teledyne Continental Motors pursuant to CPLR 3211 (a) (7) to dismiss the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly dismissed the plaintiffs complaint insofar as asserted against Teledyne Continental Motors for failure to state a cause of action (see, CPLR 3211 [a] [7]). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.